      Case: 1:16-cv-00490-KLL Doc #: 79 Filed: 02/11/21 Page: 1 of 1 PAGEID #: 348




                             UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


James Michael Jenkins,
           Plaintiff(s),

                      v.                         Case No. 1:16-cv-490
                                                 (Consent Case ; Litkovitz, M.J.)
Secretary of Veterans Affairs,
             Defendant(s).


                                         ORDER

         Pursuant to notification that this matter has been settled between the parties:

       It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within sixty (60)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

        The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

     2/11/2021
Date____________                        ______________________________
awh      February 11, 2021              KAREN L. LITKOVITZ
                                        United States Magistrate Judge
